DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 14 is canceled.
	Claims 1-13, and 15-17 are examined as follows.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the claimed limitations “a plug interface of the main heater and the plug interface of the auxiliary heater” in claim 1 must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth 

Claims 1-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1, 10 -11, and 15-16, the claims contain subject matter “a main heater 18”, “an auxiliary heater 30”, and “a heater pot 50” in claim 1, “characterized in that the main heater (18) is configured so as to be pot-shaped and has a heater element (66) which enables a compensation for thermal expansion” in claim 11, and “the pot wall comprises a heater element” in claims 10, and 15-16 which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para 0028-0034 of the specification states that the supply module either comprises the main heater 18 or the heater pot 50, wherein the heater pot 50 is the heater element 66, hence, the supply module as disclosed does not comprises both the main heater 18, and the heater pot with the heater element 66 as claimed. 

Regarding claim 1, the claims contain subject matter “the main heater has a plug interface for electrical connection of the electrical contacts […] are uniformly configured” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para 0017 of the specification states that “both the main heater as well as the auxiliary heater of the supply module are embodied having a uniformly configured plug interface for both heaters”, but the specification does not disclose 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 10 -11, and 15-16, the limitations “a main heater 18”, “an auxiliary heater 30”, and “a heater pot 50” in claim 1, “characterized in that the main heater (18) is configured so as to be pot-shaped and has a heater element (66) which enables a compensation for thermal expansion” in claim 11, and “the pot wall comprises a heater element” in claims 10, and 15-16 are unclear whether the heater element 66 belongs to the heater pot 50 or belongs to the main heater 18.

Regarding claim 1, the limitations “the main heater has a plug interface for electrical connection of the electrical contacts […] are uniformly configured” is unclear how the plug interface of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over the Admitted Prior Art as shown in Fig. 1 of the instant application.

Regarding claim 1, Admitted Prior Art discloses, a supply module (see a module 10 in Fig. 1) for conveying a freezing-capable operating/auxiliary agent for an exhaust gas post-treatment of an internal combustion engine and for heating a storage tank that receives the freezing-capable operating/auxiliary agent, the supply module (10) comprising a main heater (main heater 18) and an auxiliary heater (see heater 30) separate from the main heater (see Fig. 1), the main heater (18) and the auxiliary heater (30) being electrically contacted on a support member (see support member 24), characterized in that a pot wall of a heater pot (see conveying apparatus 16) comprises both electrical contacts (see where the electrical connectors 22 is connected) of the main heater (18) as well as electrical contacts (see wherein the electrical connectors 22 is connected) of the auxiliary heater (30) wherein the main heater (18) has a plug interface (see electrical connectors 22) for electrical connection of the electrical contacts (see Fig. 1) of the main heater (30) and the auxiliary heater has a plug interface (see 22) for electrical connection of the electrical contacts (see Fig. 1) of the auxiliary heater (30) and wherein the plug interface (22) of the main heater (30) and the plug interface (22) of the auxiliary heater (18) are uniformly configured (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims 

Claims 1-4, 6-9, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130280958 A1 to Landes et al. (“Landes”), in view of US 20170009925 to Bardin et al. (“Bardin”). 
 
Regarding claim 1, Landes discloses, a supply module (see a liquid extraction module 1) for conveying a freezing-capable operating/auxiliary agent for an exhaust gas post-treatment of an internal combustion engine and for heating a storage tank that receives the freezing-capable operating/auxiliary agent (intended use, but disclosed in para 0002 “a liquid tank, in particular for exhaust-gas after treatment systems of a motor vehicle, having a tank opening and comprising a liquid extraction module”), the supply module (1) comprising a main heater (see heating element 10) and an auxiliary heater (see heating cables 33 and disclosed in para 0029 the extraction channel 6 is simultaneously heated up and if need be thawed by means of the heating cables 33) separate from the main heater (see Fig. 1 and Fig. 6, wherein heating element 10 and heating cables 33 are different elements), the main heater (10) and the auxiliary heater (33) being electrically contacted on a support member (see the base of the insert part 2 shown in annotated Fig. 6), characterized in that a pot wall of a pot (see insert part 2 with delivery device 7) comprises both electrical contacts (see connection terminals 27) of the main heater (10) as well as electrical contacts (see Fig. 6 wherein the electrical contacts are disposed within insert part 2)  of the auxiliary heater (33) wherein the main heater (10) has a plug interface (see electrical connecting cables 24) for electrical connection of the electrical contacts (see annotated Fig. 6) of the main heater (10) and the auxiliary heater has a plug interface (see electrical connecting cables 24) for electrical connection of the electrical contacts (27) of the auxiliary heater (33) and wherein the plug interface (24) of the main heater (10) and the plug interface (24) of the auxiliary heater (33) are uniformly configured (see Fig. 6 wherein the electrical connecting cables 24 of the heating cables 33 and the heating element 10 are the same and disposed within the housing 16).

    PNG
    media_image1.png
    277
    780
    media_image1.png
    Greyscale

	However, Landes does not explicitly disclose, the pot is a heater pot or comprising a heater.
	Nonetheless, Bardin teaches, the pot is a heater pot or comprising a heater (see transfer device 1 with the protruding portion 104 wherein the transfer device has heating member 4). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the pot of Landes wherein the pot is a heater pot or comprising a heater as 

Regarding claim 2, Landes discloses, characterized in that the electrical contacts (27) of the main heater (10) and the electrical contacts (see annotated Fig. 6) of the auxiliary heater (33) lie in a concavity (see annotated Fig. 5) of the pot wall (2).

    PNG
    media_image2.png
    380
    615
    media_image2.png
    Greyscale


Regarding claim 3, Landes discloses, characterized in that the electrical contacts (27) of the main heater (10) are contactable on a side of the pot wall (2) that faces the support member (base).

Regarding claim 4, Landes discloses, characterized in that the electrical contacts (see annotated Fig. 6) of the auxiliary heater (33) are contactable from both sides of the pot wall (2).

Regarding claim 6, Landes discloses, characterized in that the electrical contacts of the auxiliary heater (33) are routed through wall material of the pot (2) and extend into the concavity (see annotated Fig. 5) of the pot wall (2) while forming a contact region (see annotated Fig. 6).

Regarding claim 7, Landes discloses, characterized in that the electrical contacts of the auxiliary heater (33) and the electrical contacts (27) of the main heater (10) are sealed in an elastomer-free manner (disclosed in para 0023 “the plug connector 14 comprises a housing 16 which is configured on a free end thereof to be open to the receptacle of a plug and is encapsulated by an intermediate piece 17 at the other end thereof.  The housing 16 therefore has a funnel-shaped expansion 18 on the end thereof facing the insert part 2, said expansion being aligned so as to widen in the direction of said insert part 2”).

Regarding claim 8, Landes discloses, characterized in that sealing of the electrical contacts of the auxiliary heater and of the electrical contacts of the main heater is provided by a materially integral joint between the support member and the heater pot (disclosed in para 0023 “the plug connector 14 comprises a housing 16 which is configured on a free end thereof to be open to the receptacle of a plug and is encapsulated by an intermediate piece 17 at the other end thereof.  The housing 16 therefore has a funnel-shaped expansion 18 on the end thereof facing the insert part 2, said expansion being aligned so as to widen in the direction of said insert part 2”).

Regarding claim 9, Landes discloses, characterized in that sealing of the electrical contacts of the auxiliary heater is provided by a materially integral joint between the heater pot and a plastics (disclosed in para 0024 “the housing of the plug connector 14 can be produced from any desired material, in particular from a plastic which is suitable for the plug connection, resilient and which could be welded to the plastic of the insert part 2 without or only with a great deal of additional effort.  By interposing the weldable intermediate piece 17, a solid and secure connection of the plug connector 14 to the insert part 2 is ensured in a simple manner.  The housing 16 is preferably produced from a polyamide, in particular with glass fiber reinforcement”).

Regarding claim 11, Landes discloses, characterized in that the main heater (10) is configured so as to be pot-shaped and has a heater element (arms 11) which enables a compensation for thermal expansion (disclosed in para 0022 “The heating element 10 is embodied as an electrically operated heating element 10 which has at least one, preferably two or more, PTC heating element(s) that are associated with an aluminum base body, said aluminum base body and PTC heating elements being enclosed by a plastic encapsulation 12”).

Regarding claim 12, Landes discloses, characterized in that the main heater (10) is made with a heat-conducting, electrically isolating plastic to which at least one of mineral fillers and ceramic fillers are added (disclosed in para 0022 “The heating element 10 is embodied as an electrically operated heating element 10 which has at least one, preferably two or more, PTC heating element(s) that are associated with an aluminum base body, said aluminum base body and PTC heating elements being enclosed by a plastic encapsulation 12”).

Regarding claim 17, Landes discloses, an exhaust gas post-treatment system of an internal (1) as claimed in claim 1 (disclosed in para 0002 “a liquid tank, in particular for exhaust-gas after treatment systems of a motor vehicle, having a tank opening and comprising a liquid extraction module”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130280958 A1 to Landes et al. (“Landes”), in view of US 20170009925 to Bardin et al. (“Bardin”), in further view of US 20130090015 to Monson et al. (“Monson”).

Regarding claim 5, Landes in view of Bardin substantially discloses all the claimed limitation in claim 1.
	Landes further discloses, characterized in that the electrical contacts (see annotated Fig. 6) of the auxiliary heater (33) are closed in a materially integral manner from a tank-proximate side (see Fig. 6)
	However, Landes in view of Bardin does not explicitly disclose, no auxiliary heater is required on the supply module when the electrical contacts are closed in a materially integral manner from a tank-proximate side.
	Nonetheless, Monson teaches, electrical contacts (see three-pronged 110 male plugs in Fig. 3) are covered by a plastic cap (see cap 112).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the electrical contacts of Landes in view of Bardin where the electrical contacts are covered by a plastic cap when no auxiliary heater is require on the supply module while the electrical contacts are closed in a materially integral manner from a tank-proximate side as . 

Claims 10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130280958 A1 to Landes et al. (“Landes”), in view of US 20170009925 to Bardin et al. (“Bardin”), in further view of US 20090078692 to Starck (“Starck”).

Regarding claim 10, Landes in view of Bardin substantially discloses all the claimed limitation in claim 1.
	However, Landes in view of Bardin does not explicitly disclose, the heating element runs in a meandering shape.
	Nonetheless, Starck teaches, the heating element (see heater 14) runs in a meandering shape (see Fig. 1 and disclosed in para 0014 “The heating section 14 is formed by a resistance wire, preferably of a heating conductor alloy, for example an FeCrAl alloy.  The use of a polymer resistance material is also possible--a PTC polymer, in particular.  The resistance wire used has an electric resistance of at least 0.2 .OMEGA.mm.sup.2/m, preferably at least 0.6 .OMEGA.mm.sup.2/m, particularly preferable at least 1.2 .OMEGA.mm.sup.2/m, in the exemplary embodiment shown of 1.44 .OMEGA.mm.sup.2/m. The heating section 14 is embedded by extrusion in the filter cup 5.1 made of plastic by injection molding, preferably in its bottom, and it is arranged in a plurality of windings, preferably in a meandering or coil form.  Also possible is a resistance heating element in the form of interlacing of a resistance material”).
	It would have been obvious to one having ordinary skill in the art at the time the 

Regarding claim 13, Landes in view of Bardin substantially discloses all the claimed limitation in claim 1.
	However, Landes in view of Bardin does not explicitly disclose, characterized in that a total heater output by a controller is flexibly split between the main heater and the auxiliary heater.
	Nonetheless, Starck teaches, characterized in that a total heater output by a controller (see control unit 23 and disclosed in para 0028 “a control unit 23 which can control, for example, the pump 21, the dosing valve 22, as well as the heating system”. It is noted that the claim recites the structure of a controller followed by a specific function/result (i.e., the total of heater output is flexibly split between the main heater and the auxiliary heater) that is programmed to accomplish. In this case, there is no limit imposed on how the claimed controller obtains the specific function/result. As such, any controller that has programming capable of obtaining the specific function/result of controlling the heaters in any way would meet this limitation) is flexibly split between the main heater (heater 4) and the auxiliary heater (filter heater 14).
	It would have been obvious to one having ordinary skill in the art at the time the 

Regarding claim 15, Landes in view of Bardin substantially discloses all the claimed limitation in claim 1.
	However, Landes in view of Bardin does not explicitly disclose, a heater element that runs in a meandering shape and which is embodied in the form of a wire. 
	Nonetheless, Starck teaches, the heating element (see heater 14) runs in a meandering shape and which is embodied in the form of a wire (see Fig. 1 and disclosed in para 0014 “The heating section 14 is formed by a resistance wire, preferably of a heating conductor alloy, for example an FeCrAl alloy.  The use of a polymer resistance material is also possible--a PTC polymer, in particular.  The resistance wire used has an electric resistance of at least 0.2 .OMEGA.mm.sup.2/m, preferably at least 0.6 .OMEGA.mm.sup.2/m, particularly preferable at least 1.2 .OMEGA.mm.sup.2/m, in the exemplary embodiment shown of 1.44 .OMEGA.mm.sup.2/m. The heating section 14 is embedded by extrusion in the filter cup 5.1 made of plastic by injection molding, preferably in its bottom, and it is arranged in a plurality of windings, preferably in a meandering or coil form.  Also possible is a resistance heating element in the form of interlacing of a resistance material”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heater of Landes in view of Bardin wherein the heating element runs in a meandering shape and which is embodied in the form as a wire as taught/suggested by Starck 

Regarding claim 16, Landes in view of Bardin substantially discloses all the claimed limitation in claim 1.
	However, Landes in view of Bardin does not explicitly disclose, the heating element runs in a meandering shape.
	Nonetheless, Starck teaches, the heating element (see heater 14) runs in a meandering shape (see Fig. 1 and disclosed in para 0014 “The heating section 14 is formed by a resistance wire, preferably of a heating conductor alloy, for example an FeCrAl alloy.  The use of a polymer resistance material is also possible--a PTC polymer, in particular.  The resistance wire used has an electric resistance of at least 0.2 .OMEGA.mm.sup.2/m, preferably at least 0.6 .OMEGA.mm.sup.2/m, particularly preferable at least 1.2 .OMEGA.mm.sup.2/m, in the exemplary embodiment shown of 1.44 .OMEGA.mm.sup.2/m. The heating section 14 is embedded by extrusion in the filter cup 5.1 made of plastic by injection molding, preferably in its bottom, and it is arranged in a plurality of windings, preferably in a meandering or coil form.  Also possible is a resistance heating element in the form of interlacing of a resistance material”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heater of Landes in view of Bardin wherein the heating element runs in a meandering shape as taught/suggested by Starck since such a change in form or shape is .

Response to Amendment
The amendment of 10/23/2020 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 10/23/2020 have been considered.
The objections of the drawings are withdrawn in view of the amendments of the drawings.
The rejections of the claims under 112 are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to the rejection of claims under 35 USC 103 has been considered, but Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Newly discovered primary reference US 20130280958 A1 is used in this Office action).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VY T NGUYEN/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761